DENMAN, Chiqf Judge;
This is an appeal from a decree in admiralty dismissing appellant’s libel for recovery (a) for certain moneys claimed to have been unlawfully withheld from the seaman’s wages when due him for subsistence; and (b) for damages to him for injury sustained by him, a seaman on the S. S. Robert Parrott on January 22, 1947,. during a winter voyage in the North Pacific-Ocean while the steamer was en route from Olympia, Washington, to Yokohoma, Japan,, claimed to be caused by appellee’s negligence in compelling him to work in an unsafe place on the vessel.
(a) The evidence supports the finding of the decree that appellee did not withhold the claimed moneys, and we affirm the-dismissal of the decree respecting that issue.
There is no evidence to support the court’s finding of absence of negligence in the appellee, but, on the contrary, all the evidence sustains the appellant’s contention of appellee’s negligence. The decision with respect to that negligence is clearly erroneous. As stated in Langnes v. Green, 282 U.S. 531, 537, 51 S.Ct. 243, 245, 75 L.Ed. 520, citing Watts, Watts & Co. v. Unione Austriaca, di Navigazione, 248 U.S. 9, 21, 39 S.Ct. 1, 63 L.Ed. 100, 3 A.L.R. 323, “This court, in the exercise of its appellate jurisdiction, has power not only to correct error in the judgment entered below, but to’ make such disposition of the case as justice may at this time require; ” and “the rule is the more insistent, because in admiralty cases are tried de novo on appeal.” Rice Growers Ass’n of Cal. v. Rederiaktiebolaget Frode, 9 Cir., 171 F.2d 662, 663. Cf. Petterson Lighterage & Towing Corp. v. New York Central R. Co., 2 Cir., 126 F.2d 992.
(b) The injury to appellant was caused by the negligence of the steamers officers in leaving lashed forward of her fantail for over three weeks after sailing her manila hawser, likely to be broken from her lashings and washed over by anticipated heavy zvinter seas and to foul her propeller, instead of safely stowing it on departure, which ' negligence required appellant to assist in removing it when anticipated increasing heavy seas made the *829risk to the propeller immediately imminent, to his consequent injury.
What constitutes maintaining conditions of safety for seamen on any voyage, and particularly on a winter voyage in the North Pacific, is peculiarly in the knowledge of the ship’s officers. The performance of the obligation to create such safety is theirs. This is not 1849, when captains and courts felt that sailors must face any exposure and keelhauling and thumb tricing enforced obedience.
IIow the ship’s officers failed in this obligation appears in the deposition of the first mate, Kloppenstein, a witness offered by the owner. His pertinent statements are supported by all the appellant’s witnesses. They are contradicted by none.
When the steamer left Olympia, the large 8-inch manila mooring line, 250 feet long, which had been used at that port, was rolled up and lashed to a rail on the aft starboard side of the after deckhouse. The first mate states this was the practice “in good weather temporarily.” It was usually stowed in the locker in the steering engine room. On this voyage there were 200 miles of the inland waters of Puget Sound in which this stowage could have been made. Apparently it could have been done with safety in the first ten days, after the first of January, of the winter voyage on the North Pacific-
That was a voyage, the owner’s first mate testified, on which it was expected that “green waters” would cross the decks. Recognizing the danger of fouling the propeller from a washing over astern of the hawser, the first mate, some days before the injuries to appellant, ordered the boatswain to fit an eye in the hawser and place it in its usual place of stowage in the towing engine room locker.
It is obvious that if a sea was expected on deck so heavy that it would break the lashings holding the large hawser and carry it back to endanger fouling the propeller, it was anticipated to be heavy enough to wash overboard a seaman, or to beat him against the ship’s structure, causing such injuries as those to appellant and also injuries to the mate and another seaman.
The boatswain put the eye in the hawser but disobeyed the mate’s order to remove it to the engine room locker, and it remained exposed to the seas. Of this disobedience, the first mate testifies of the subsequent injuries of the appellant and others: '
Question: “If the Boatswain had done what you told him, this probably would not have happened ?” Answer : “I told him to put it in the midship deckhouse, and this probably would not — ”
Question: “Have arisen?” Answer: “Yes, but he did not do it.”
Question: “When did the Boatswain get the eye complete in that hawser, do you know?” Answer: “I don’t recall, but it was before the water started washing the decks.”
On January 22, several days after the boatswain disobeyed the first mate’s order, the expected “green” water began to wash the decks, and the seas were so heavy the captain ordered the ship’s engines slowed. What then happened, the first mate testifies, is:
Question: “Now, on or about January 22nd, were you ordered by the Captain to-remove some gear from the deck of the vessel?” Answer: “Yes.”
Question: “And what were your orders from the Captain?” Answer: “To move a mooring line that was stowed aft on the gratings and lashed to the deckhousemove it into the deck-house.”
Question: “I see. And, so you know the reason for that — moving it from where it was lashed into the deckhouse?” Answer : “The reason was, if the line became adrift, it might get into the screw and disable the vessel.”
What subsequently happened, causing the injuries to the appellant, which the evidence shows were of a serious character, and to others by the sea driving them against the deck house, is described by the first mate as follows:
Question: “What did you do then next, after you and the Captain had inspected— *830made inspection of the aft end?” Answer: “Then we returned to the midship house and I called out the watch to come back aft and put the line in the deckhouse.”
Question: “Will you tell what happened after that, Mr. Kloppenstein?” Answer: “Well, I brought — I took the men aft and stationéd them at intervals to handle the line as quickly as possible, and opened the port passageway door and started to cut the lashings. I had cut one through and had started to cut the second one and there was a tremendous sea — a series of tremendous seas at that particular time — it started the vessel pitching heavily and the Captain had already slowed the vessel down after we went aft — and it didn’t seem to be dangerous at that time, but suddenly, this one of these heavy seas came up — the vessel seemed to back squarely into the sea — it stopped — it actually didn’t, but it seemed that way. Water came over from both sides and the stern, and washed everyone forward against the deckhouse.”
■ Question: “Now, after the sea came over —was that only one sea?” Answer: “Only one sea-” -
Question: “There were no others after that?” Answer: “Oh, there were several seas after that.” (Emphasis supplied.)
Here was no tidal wave or a sudden “freak” sea, but a “series” of heavy seas such as the Captain expected would tear the' hawser from the lashings the mate was attempting to cut when his head was injured. They were strong enough to hurt the men but not enough to free the hawser ■from its remaining lashing. Of this and the injuries to himself and the men, he testified :
Question: “Where did you meet the Captain?” Answer: “At the foot of the ladder in the midship house.”
Question: “What transpired after that ?” Answer: “He told me not to go aft, -as I had a bad cut on my own head, and I told him I would go back and make certain no one go back on deck.”
Question: “Did you go back to the deck-house?” Answer: “Yes, I went back the second time.”
Question: “Did you complete the operation of cutting the mooring line — unlashing it?” Answer: "No, when I left, the mooring line was still lashed and the crew was still in the deckhouse.”
******
Question: “Did you make inquiry of the crew that was in the deckhouse as to whether any were injured?” Answer: “Yes, that’s the first thing I asked.”
Question: “Did you get any reply?” Answer: “There was an ordinary seaman by the name of Jacobsen, he said he had a cut on the head, and Menefee said, he was hurt — his leg — or twisted his leg — I don’t recall his exact words.” (Emphasis supplied.)
This delay of 22 days to stow the hawser is clearly negligent management of the vessel’s equipment. The negligence continued and was existing when appellant was injured. If not the proximate cause, the captain’s and mate’s delay until it was necessary to expose appellant to such an expected hazard was a proximate cause of his injury within the Jones Act provision 45 U.S.C.A. § 51 that:
“Every common carrier * * * shall be liable in damages to any person suffering injury * * * resulting in whole or in part from the negligence of any of the officers, agents, or employees of 'such carrier * * *■” (Emphasis supplied.)
Cf. United States v. Boykin, 5 Cir., 49 F.2d 762, where the negligence of the owner caused injury to the seaman in a storm described as a “hurricane”; Matson Nav. Co. v. Hansen, 9 Cir., 132 F.2d 487; Brislin v. United States, 4 Cir., 165 F.2d 296; Ludwig v. United States, D.C., 74 F.Supp. 29.
The decree is reversed on the issue of the claimed negligent injury to appellant and the cause remanded for a determination of the amount of appellant’s damages, and a decree ordered entered awarding that amount.